                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES − GENERAL

Case No.       2:17−cv−08860−JAK−PLA                 Date 9/27/2019
               ALAN MCPHERSON ET AL V. AIG LIFE INSURANCE COMPANY ET
Title
              AL

Present       The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT
              JUDGE

                 Andrea Keifer                             Not Reported
                 Deputy Clerk                        Court Reporter / Recorder


        Attorneys Present for Plaintiffs:        Attorneys Present for Defendants:
                  Not Present                              Not Present


Proceedings:           (IN CHAMBERS) ORDER DISMISSING CASE WITHOUT
                       PREJUDICE (JS-6)

In light of the parties’ Notice of Settlement, the Court orders that this action is
dismissed without prejudice. The Court retains jurisdiction to vacate this Order and
to reopen the action within days from the date of this Order, provided, however, any
request by any party(ies) that the Court do so, shall make a showing of good cause
as to why the settlement has not been completed within the -day period, what
further settlement processes are necessary, and when the party(ies) making such a
request reasonably expect the process to be concluded. This Order does not
preclude the filing of a stipulation of dismissal with prejudice pursuant to Fed. R.
Civ. P. 41, which does not require the approval of the Court. Such stipulation shall
be filed within the aforementioned -day period, or by such later date ordered by the
Court pursuant to a stipulation by the parties that conforms the requirements of a
showing of good cause stated above.


                                                                                     :00
                                                              Initials of Preparer: ake




CV−90                             − CIVIL MINUTES−GENERAL −                      Page 1 of 1
